Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: References of record (specifically Maccaferri US 5188405 and Varney US 8397546) do not teach amended claim 1.  Maccaferri does not teach the slide bar switch that is pressed horizontally to a longitudinal axis of the pivot shaft (of the lock latch).  Varney although does teach a horizontally pressed slide bar switch, Varney does not teach that said switch abuts and presses against the lock latch to pivot the lock latch reversely against the magnetic force action between the first magnet and the second magnet (for the purposes of examination, ‘reversely against’ is interpreted as overcoming). Although the claims of the invention do not disclose where the second magnet is, Varney also does not teach the switch is used to overcome the magnetic force between the two magnets. In fact, the switch in Varney is used in place of requiring a key, which is where the second magnet is located, therefore there is no force between the first magnet (on the lock latch) and the second magnet to overcome.  In Varney, the switch holds the lock latch in the unlocked position such that even with the approach of the key the lock latch will not be affected, however, holding the position does not equate to reversing the magnetic force between the two magnets. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675